Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-20 are pending and have been examined.
Priority
This application, Serial No. 16/475,788 (PGPub: US2019/0346469) was filed 07/03/2019. This application is a 371 of PCT/CN2017/108328 filed 10/30/2017. This application claims priority to foreign application China 201710010294.X filed 01/06/2017. 
Information Disclosure Statements
The Information Disclosure Statements filed 07/03/2019, 09/12/2019, 01/15/2020, 08/25/2020 have been considered by the Examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  	
	The claim should include the phrase “comprising” after each of the step limitations. For example… “a dispensing step comprising dispensing a sample and a reagent…”
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (English Translation of CN104345158A, Feb 11, 2005).
Regarding claim 1, Lee teaches throughout the publication an automatic analyzer (abstract), comprising: a dispensing unit configured to dispense a sample and/or a reagent into a reaction vessel (sample adding unit, paragraph 0041); a reaction unit configured to perform an incubation and a bound-free separation for reactants in the reaction vessel (paragraph 0040, reaction incubation unit; paragraph 0073, cleaning/separation unit, the two units can be nested together); a measuring unit configured to measure a reaction signal in the reaction vessel (paragraphs 0019 and 0044-0046, detection reaction and paragraph 0074, detection unit); and a transfer unit configured to transfer the reaction vessel between different positions (paragraph 0021, transfer unit); wherein the reaction unit comprises a rotation device provided with a reaction vessel holder for holding the reaction vessel (paragraph 0071 and Figure 1); the 
Regarding claim 2, Lee teaches the analyzer wherein the transfer unit is configured to transfer the reaction vessel between the reaction unit and the measuring unit (paragraph 0021 and see Figure 11). 
Regarding claim 3, Lee teaches the analyzer wherein the rotation device is a reaction carousel configured to rotate by a fixed angle at a fixed interval so as to carry the reaction vessel holder of the reaction carousel forward (paragraphs 0071-0072). 
Regarding claim 4, Lee teaches the analyzer wherein the reaction vessel holder of the reaction carousel comprises a first reaction vessel holder configured to transfer the reaction vessel for a bound-free separation (paragraphs 0071-0072, several reaction vessel positions on the reaction unit and cleaning unit). 
Regarding claim 5, Lee teaches the analyzer wherein the reaction unit comprises a bound-free separation device configured to perform a bound-free separation for reactants in the reaction vessel in the first reaction vessel holder so as to remove an unbound component in the reactants (paragraphs 0072-0073, cleaning separation unit nested with the reaction incubation unit). 

Regarding claim 7, Lee teaches the analyzer wherein the transfer unit is further configured to transfer the reaction vessel between the first reaction vessel holder and the second reaction vessel holder (paragraph 0070). 
Regarding claim 8, Lee teaches the analyzer wherein a plurality of first reaction vessel holders are distributed on at least one ring centered on a rotation center of the reaction carousel, and a plurality of second reaction vessel holders are distributed on at least one another ring centered on the rotation center of the reaction carousel (paragraph 0071, reaction vessel positions divided into inner and outer circles on the turntable). 
Regarding claim 9, Lee teaches the analyzer wherein a plurality of first reaction vessel holders are distributed on at least one ring centered on a rotation center of the reaction carousel, and a plurality of second reaction vessel holders are distributed on the area of the reaction carousel outside the area where the plurality of first reaction vessel holders are located (paragraph 0071, reaction vessel positions divided into inner and outer circles on the turntable). 
Regarding claim 10, Lee teaches the analyzer wherein the measurement carousel comprises at least one ring of the reaction vessel holders centered on a rotation center of the measurement carousel (see Figures 10-11 and paragraph 0077, detection reaction turntable). 
Regarding claim 11, Lee teaches the analyzer wherein the reaction vessel holders on the measurement carousel further has a function of signal incubation (paragraph 0100). 

Regarding claim 13, Lee teaches the method wherein the bound-free separation step is performed at the first reaction vessel holder of the reaction unit (paragraph 0072). 
Regarding claim 14, Lee teaches the method wherein the incubation step is performed at the first reaction vessel holder and/or the second reaction vessel holder of the reaction unit (paragraph 0071). 
Regarding claim 15, Lee teaches the method further comprising a transfer step, for transferring the reaction vessel between the first reaction vessel holder and the second reaction vessel holder by the transfer unit (paragraphs 0071-0072). 
Regarding claims 16-17, Lee teaches the analyzer further comprising a dispensing station located within horizontal movable areas of the transfer unit and the dispensing unit, or adapted to be moved horizontally into the horizontal movable areas of the transfer unit and the 
Regarding claims 18-19, Lee teaches the analyzer further comprising a reaction vessel supply unit located in the horizontal movable area of the transfer unit and configured to store and supply the reaction vessel, wherein the reaction vessel supply unit comprises a reaction vessel tray provided with a plurality of reaction vessel holders thereon to store reaction vessels (paragraphs 0014-0015). 
Regarding claim 20, Lee teaches the analyzer wherein the bound-free separation device is disposed around or above the rotation device so as to perform the bound-free separation directly in the reaction vessel in the rotation device (paragraph 0072).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA M GIERE/Primary Examiner, Art Unit 1641